Case 6:20-cr-00123-WWB-DCI Document 42 Filed 04/01/21 Page 1 of 2 PageID 146




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


UNITED STATES OF AMERICA

VS.                                             CASE NO: 6:20-cr-123-WWB-DCI

KAVITA L. HARACK
                                         /

                                         ORDER

      This cause comes before the Court on a Sentencing scheduled for April 1, 2021 at

9:30 a.m. where the Defendant, Kavita L. Harack, was required to appear in person, but

failed to appear. Counsel for Defendant informed the Court that he believed Defendant

was in the hospital for an unknown condition as of March 31, 2021. However, Defense

counsel has not been able to definitively confirm that Ms. Harack is in the hospital and no

continuance of the hearing was granted. Therefore, it is

      ORDERED that Defendant shall SHOW CAUSE why her bond shall not be

revoked for failure to appear at Sentencing on or before close of business, Monday,

April 5, 2021. Because counsel for defense has an authorized medical records release

form, Mr. O’Brien may email Chambers any medical documents to confirm Ms. Harack’s

hospitalization and the Clerk of the Court will file the documents under seal. Failure to

respond to said Order will result in the issuance of a warrant for Defendant Kavita L.

Harack’s arrest.

      DONE AND ORDERED in Orlando, Florida on April 1, 2021.
Case 6:20-cr-00123-WWB-DCI Document 42 Filed 04/01/21 Page 2 of 2 PageID 147




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
